DETAILED ACTION
This is in response to a request for continued examination (RCE) filed on 1/26/2021 in which claims 1-24 and 36 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/21 has been entered.
Drawings
The drawings are objected to because:
Examiner requests review of the labels for Figs. 8A, 8B, 8D, and 10A-10C, specifically the labels for 342-1, 342-2, 342-3, 342-n in Fig. 8A; 340-1, 340-2, 340-3 in Fig. 8B and 8D; and 240-1, 240-2, 240-n, 242-1, 242-2, 242-n in Figs. 10A-10C as applicable
Assuming Fig. 10A is correct, then Fig. 8A numerals and placement of numerals are incorrect in light of 7/17/2020 corrected [0062] “the one or more left and right panel connectors 240-1, 240-2, 240-n, 242-1, 242-2, 242-n, the one or more complementary left and right panel connectors 340-1, 340-2, 340-n, 342-1, 342-2, 342-n”
as best understood, [0062] indicates that 240-1 is complementary with 340-1, 240-2 is complementary with 340-2, 240-n is complementary with 340-n, 242-1 is complementary with 342-1, 242-2 is complementary with 342-2, and 242-n is complementary with 342-n
as such, Fig. 10A showing the underside of the detachable panel indicates that 1) Fig. 8A should be of 340 and not of 342, and 2) that Fig. 8A corrected placements of 340-1, 340-2, and 340-n should appropriately complement that illustrated in Fig. 10A
furthermore, as Fig. 8A should be of 340 and not of 342, then 1) Fig. 8B should be of 342 and not of 340, and 2) Fig. 8B placements of 342-1, 342-2, and 342-n should appropriately complement that illustrated in Fig. 10A
similarly, 1) Fig. 8D should be of 342 and not of 340, and 2) Fig. 8D placements of 342-1, 342-2, and 342-n should appropriately complement that illustrated in Fig. 10A
Fig. 8B has 340-3 which is in the specification as hook-and-loop fastener as illustrated in Fig. 8D ; as best understood, assuming the specification and Fig. 10A are correct, then Fig. 8B should only have 342-1, 342-2, 342-n
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(4) because the following different reference character(s) has/have been used to designate the same element:
[0096] amended 1/26/21 indicates “counter includes slots (e.g., 141-1, 141-2)” even though [0054] already established “counter 106 includes slots 146-1, 146-2”; review is needed whether [0096] should read 146-1, 146-2
Furthermore, the drawings are objected to under 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 8A has the label 342-3 which is not in the specification; as best understood, Fig. 8A should only have labels 340-1, 340-2, 340-n
do not include the following reference sign(s) mentioned in the description: 
[0096] amended 1/26/21 indicates “counter includes slots (e.g., 141-1, 141-2)”; as aforementioned, review is needed whether [0096] should read 146-1, 146-2
The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore the following must be shown or the feature(s) cancelled from the claim(s).
As aforementioned, Claim 5 “one or more left panel connectors of the detachable left panel includes a left slider”; currently support is only for the panel, not the connector, having the slider; see [00104] “slider 2220 attached to…the detachable panel” 
Examiner notes that amended [0063] of 1/26/21 to provide antecedent basis in the specification for this recitation is incorrect; see specification objection below
Similarly, Claim 6 “one or more right panel connectors of the detachable right panel includes a right slider”; currently support is only for the panel, not the connector, having the slider
Examiner notes that amended [0064] of 1/26/21 to provide antecedent basis in the specification for this recitation is incorrect; see specification objection below
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
The disclosure is objected to because of the following informalities: 
As aforementioned:
Claim 5 “one or more left panel connectors of the detachable left panel includes a left slider”; currently support is only for the panel, not the connector, having the left slider, such as is shown in [00104]
Claim 6 “one or more right panel connectors of the detachable right panel includes a right slider”; currently support is only for the panel, not the connector, having the right slider, such as is shown in [00104]
[0063] of 1/26/21 recites “left slider 146-2 of Figure 6” which is incorrect
First, Fig. 6 reference 146-2 is a slot, see [0054] “counter 106 includes slots 146-1, 146-2,” and therefore 146-2 cannot be described as a slider
Examiner notes--a slider of the elected embodiment is in [00104] “Fig. 22 illustrates…slider 2220”
Examiner further notes that although Figure 6 is not of the elected embodiment, applicant may still refer to Figure 6 but cannot indicate that slots 146-1, 146-2 of Figure 6 are sliders such as slider 2220 in elected embodiment Fig. 22
[0063] “In some embodiments, the detachable left panel 140 does not cover the toe portion 104 of Figure 5” may be misleading
Examiner notes that although Figure 5 is not of the elected embodiment, applicant may still refer to Figure 5 but may be better to also indicate Figures 4A-4C which also show toe portion 104 and are of the elected embodiment; otherwise, amended [0063] reads as though only the embodiment of Figure 5 meets such a recitation, which would cause the withdrawal of claim 36 as belonging to a different embodiment
Similarly, [0064] of 1/26/21 recites “right-slider 146-1 of Figure 6”
First, Fig. 6 reference 146-1 is a slot, see [0054] “counter 106 includes slots 146-1, 146-2,” and therefore 146-1 cannot be described as a slider
Examiner notes--a slider of the elected embodiment is in [00104] “Fig. 22 illustrates…slider 2220”
Examiner further notes that although Figure 6 is not of the elected embodiment, applicant may still refer to Figure 6 but cannot indicate that slots 146-1, 146-2 of Figure 6 are sliders such as slider 2220 in elected embodiment Fig. 22
Examiner further notes Figs. 4A-4C are of the elected embodiment and indicate [0055] “Figures 4A-4C illustrate…slots 146-1”
[0064] “In some embodiments, the detachable right panel 142 does not cover the toe portion 104 of Figure 5” may be misleading
Examiner notes that although Figure 5 is not of the elected embodiment, applicant may still refer to Figure 5 but may be better to also indicate Figures 4A-4C which also show toe portion 104 and are of the elected embodiment; 
[0096] “counter includes slots (e.g., 141-1, 141-2)” needs review whether it should read 146-1, 146-2 as supported in Fig. 4A
Appropriate correction is required.
Claim Objections
Claim(s) 10 is/are objected to because of the following informalities: 
Claim 10 as best understood is interpreted to read (amended) and not (original)
Appropriate correction is required.
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-23, 36 is/are rejected under U.S.C. 112(b).
As aforementioned:
The term “left panel connectors of the detachable left panel includes a left slider” in Claim 5 is unclear and therefore renders the claim indefinite.  Based on the current support in [00104], it seems that it is the panel, not the connector, that has the slider. To further clarify, [00104] indicates “slider 2220 attached to…the detachable panel”.  The detailed specification does not relate the slider otherwise to the left panel connector.  Examiner notes that though applicant seems to have amended [0063] to provide antecedent basis support for the recitation in Claim 5, such amendment in [0063] is, as best understood, incorrect, as reference 146-2 is of the slot and not of the not have a complementary left panel connector on the left support structure as best understood, and therefore the slider 2220 could not be construed as a left panel connector of the detachable left panel.  Slider 2220 is complementary to a channel 2100 in Fig. 21A, and support has not been provided to indicate that channel 2100 is of the left support structure, but merely [00103] “channel 2100 attaches to footwear 100” and Claim 5 “channel is permanently coupled to the base left side.”  Examiner suggests Claim 5 to read “wherein the detachable left panel includes a left slider…” and remove the recitation of the one or more left panel connectors.
Similarly, the term “right panel connectors of the detachable right panel includes a right slider” in Claim 6 is unclear and therefore renders the claim indefinite.  Based on the current support in [00104], it seems that it is the panel, not the connector, that has the slider.  To further clarify, [00104] indicates “slider 2220 attached to…the detachable panel”.  The detailed specification does not relate the slider otherwise to the right panel connector.  Examiner notes that though applicant seems to have amended [0064] to provide antecedent basis support for the recitation in Claim 6, such amendment in [0064] is, as best understood, incorrect, as reference 146-1 is of the slot and not of the slider 2220.  Furthermore, even if [0064] could somehow recite right not have a complementary right panel connector on the right support structure as best understood, and therefore the slider 2220 could not be construed as a right panel connector of the detachable right panel.  Slider 2220 is complementary to a channel 2100 in Fig. 21A, and support has not been provided to indicate that channel 2100 is of the right support structure, but merely [00103] “channel 2100 attaches to footwear 100” and Claim 6 “channel is permanently coupled to the base right side.”  Examiner suggests Claim 6 to read “wherein the detachable right panel includes a right slider…” and remove the recitation of the one or more right panel connectors.
	The term “slots are configured to extend across the entire height of the counter” in Claim 1 Line 12 is unclear and therefore renders the claim indefinite.  Either the structures forming the slots make the slots extend or they do not-- the recitation should not be “configured to.”  Examiner suggests, with the corresponding addition of proper specification antecedent basis and drawing annotations, “slot extends from the upper edge of the upper to the sole” or “slot extends from the upper edge of the foot opening to the biteline”; other proposed amended language will also be considered; examiner notes the slots are formed at least partially from the upper and not of the detachable panels.
	The term “counter comprises longitudinal slots” in Claim 22 Line 1 is unclear and therefore renders the claim indefinite.  It is unclear how these “longitudinal slots” differ from “slots” in “counter including slots” in Claim 1 Line 11.  

	Similarly, the term “left longitudinal slot” in Claim 23 is unclear and therefore renders the claim indefinite.  It is unclear how this “left longitudinal slot” relates to Claim 22 Line 1 “longitudinal slots” and Claim 22 Line 3 “the slots” and Claim 1 Line 11 “slots,” where Claim 23 also depends on Claim 22.  
Similarly, the term “right longitudinal slot” in Claim 23 is unclear and therefore renders the claim indefinite.  It is unclear how this “right longitudinal slot” relates to Claim 22 Line 1 “longitudinal slots” and Claim 22 Line 3 “the slots” and Claim 1 Line 11 “slots,” where Claim 23 also depends on Claim 22.
Dependent claims are rejected at the least for depending on rejected claims.
	Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim 1, 22, 23 “slots” will be interpreted to refer to all the same structure, on the left and right sides, respectively
Claims 5 and 6 will be interpreted as though connectors are not recited
In light of the issues with applicant’s amendments, slider will still be interpreted as 2220 and slots will still be interpreted 146-1, 146-2
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 1-4, 7-17, 19, 20, 22, 23, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilgore (USPN 7204043) in view of Borel et al (US Publication 2016/0213096), herein Borel, and Baucom et al (USPN 8950087), herein Baucom.
Regarding Claim 1, Kilgore teaches footwear (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see embodiments of Figs. 1-3 and Fig. 8 embodiment, where Fig. 8 is the embodiment utilized; throughout the rejection, although recitations may be for embodiment of Figs. 1-3, it is understood that Fig. 8 having the same numerals and concepts as recited for Figs. 1-3 as applicable would also have the recitations apply to Fig. 8; at least for concept, see Fig. 1; Col. 3 Lines 40-41 “footwear 10 includes an upper 22, and a sole assembly 24 secured to upper 22”; Col. 3 Lines 62-66 “support assembly 30 is…of footwear 10…support assembly 30 is secured to sole assembly 24…upper 22 is secured directly to support assembly 30”) comprising:
a base (see Fig. 8; Col. 3 Lines 50-52 “sole assembly 24 includes…midsole 26, and an outsole 28”) comprising:
a toe portion (see Fig. 8 toe area of 26/28);
a heel portion opposing the toe portion (see Fig. 8 heel area of 26/28);
a base left side (see Fig. 8 left side of 26/28);
a base right side opposing the left side (see Fig. 8 right side of 26/28);
a base bottom surface configured to engage the ground when worn by a user (see Fig. 8 where base bottom surface is bottom of outsole 28; as aforementioned, although recitation is for Fig. 1, it is understood that Fig. 8 has the same numerals as recited for Fig. 1 and therefore the recitation applies to 
a base top surface opposing the base bottom surface (see Fig. 8 where base top surface is top of midsole 26; as aforementioned, although recitation is for Fig. 1, it is understood that Fig. 8 has the same numerals as recited for Fig. 1 and therefore the recitation applies to Fig. 8; Col. 1 Lines 52, 54-57 "midsole 26 is attached to upper 22…outsole 28 is attached to the lower surface of midsole 26…and forms the ground-contacting element of footwear 10");
a counter (90) permanently coupled to the heel portion of the base at the top surface (see Fig. 8; Col. 7 Line 10 “outer portion 34 is formed of a heel portion 90”; Col. 4 Lines 7-9 “support assembly 30 is formed of…outer portion 34”; Col. 3 Lines 63-64 “lower surface of support assembly 30 is secured to sole assembly 24 by adhesive, stitching, or other suitable fastening means,” where such means are permanent); 
the counter including slots configured to receive a rear portion of a detachable panel (see Fig. 8, where slots are between 34 and 32 at heel portion 90 and 96 on the left and right side; Col. 7 Line 10 "outer portion 34 is formed of a heel portion 90"; Col. 7 Line 12 "inner portion 32 is formed of a heel portion 96"),
wherein the slots are configured to extend across the entire height of the counter (see Fig. 8 where slots extend across the entire height, further supported by Col. 5 Lines 33-34 "inner portion 32 and outer portion 34 need not be the same size and shape as one another"; as such, indicates that same height is illustrated and can be varied; as 32 and 34 can be same height, therefore so would the slot);
a left support structure (98) permanently coupled to the top surface of the base (of 26 of 34) at the base left side (see Fig. 8; Col. 7 Lines 12-13 "inner portion 32 is formed of…a lateral forefoot portion 98"; Col. 3 Lines 63-65 "lower surface of support assembly 30 is secured to sole assembly 24 by adhesive, stitching, or other suitable fastening means", indicating permanent);

a detachable left panel (52) configured to detachably connect to the left support structure (98) (see Fig. 3; similarly as aforementioned, although recitation is directed to a different embodiment of Figs. 1-3, it is understood that same upper 22 with assembly 30 in Fig. 1 would apply for different embodiment support assembly 30 of Fig. 8; Col. 4 Lines 49-50 "lateral arm 52 of the U-shaped upper 22"; as for detachable--at the least, as 52 is of detachable upper 22, 52 is detachable; see Figs. 1-3 for detachable upper 22, where upper 22 is detachable at least at some point; as for detachably connect--52 of upper 22 is detachable to 98 as taught by Figs. 3 and 8; Col. 4 Lines 55-56 "lateral arm 52 similarly includes a plurality of apertures 60"; where apertures 60 of detachable left panel 52 detachably connect to projections 42 of left support structure 98 of 32 in Col. 4 Lines 58-59 "apertures 56, 60 receives projections 42")
and a detachable right panel (50) configured to detachably connect to the right support structure (100) (see Fig. 3; Col. 4 Line 47 "medial arm 50 of the U-shaped upper 22", as for detachable--at the least, as 50 is of detachable upper 22, 50 is detachable; see Figs. 1-3 for detachable upper 22, where upper 22 is detachable at least at some point; as for detachably connect--50 of upper 22 is detachable to 100 as taught by Figs. 3 and 8; Col. 4 Lines 53-54 "medial arm 50 includes a plurality of apertures 56", where apertures 56 of detachable right panel 50 detachably connect to projections 42 of right support structure 100 of 32 in Col. 4 Lines 58-59 "apertures 56, 60 receives projections 42").



and therefore does not explicitly teach:
 the left support structure between the toe box and the counter;
the right support structure between the toe box and the counter;

Borel teaches a toe box at the toe portion of the base at the top surface (see Figs. 2 and 4; [0049] "shoe 1 includes...a reinforcing structure 19"; [0058] "reinforcing structure 19, or reinforcement, comprises an arc-shaped toe cap 39"; [0051] "reinforcing structure 19..can be...located within the first shell 21"; as for permanently coupled--
Borel at least suggests toe box permanently coupled to the toe portion (see Fig. 4; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the toe box is coupled as recited for the shoe to function properly, and is therefore capable of being permanently such as without removal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kilgore with the toe box of Borel in order to reinforce the front end of the shoe ([0053-55, 58]) and/or protect the wearer’s foot.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Kilgore modified by Borel would teach the left support structure between the toe box and the counter;
the right support structure between the toe box and the counter;
as the left/right support structures of Kilgore would naturally be between the counter of Kilgore and the toe box as modified by Borel.

Kilgore also does not explicitly teach wherein the detachable right panel is entirely separate and distinct from the detachable left panel.

Baucom teaches wherein the detachable right panel is entirely separate and distinct from the detachable left panel (see Figs. 1, 2, 4, 5; Col. 3 Lines 23-24 “Figs. 1 and 2 illustrate an exemplary embodiment of article of footwear 100”; Col. 4 Lines 43-44 “article 100 may be associated with insert system 150.  Insert system 150 may include lateral insert 157…insert system 150 may also include a medial insert”;   Col. 6 Lines 45-47 “article of footwear 100 may be associated with medial insert 156 as well as lateral insert 157…of insert system 150”; where 156 and 157 are entirely separate and distinct).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kilgore’s upper 22 to be of two entirely separate and distinct panels as suggested in Baucom in order to adjust properties of either side respectively (Col. 4 Lines 48-50) and/or to adjust the aesthetics of either side respectively (Col. 4 Lines 36-40), especially as Kilgore also takes aesthetics into consideration (Col. 5 Line 22; Col. 6 Line 26; Col. 6 Line 66). 
Regarding Claim 2, modified Kilgore teaches all the claimed limitations as discussed above in Claim 1.
Kilgore further teaches wherein the detachable left panel comprises one or more left panel connectors, and the left support structure comprises one or more complementary left panel connectors configured to removably couple to the one or more left panel connectors of the detachable left panel (similarly as aforementioned, see Fig. 3 where left panel 52 of upper 22 has apertures 60; Col. 4 Lines 55-56 "lateral arm 52 similarly includes a plurality of apertures 60"; see Fig. 3 and 8; left support structure 98 of 32 has projections 42; Col. 4 Lines 58-59 "apertures 56, 60 receives projections 42"; Kilgore teaches the connectors which meets the structural limitations in the claims and performs the 
Regarding Claim 3, modified Kilgore teaches all the claimed limitations as discussed above in Claim 2.
Kilgore further teaches wherein the detachable right panel comprises one or more right panel connectors, and the right support structure comprises one or more complementary right panel connectors configured to removably couple to the one or more right panel connectors of the detachable right panel (similarly as aforementioned, see Fig. 3 where right panel 50 of upper 22 has apertures 56; Col. 4 Lines 53-54 "medial arm 50 includes a plurality of apertures 56"; see Fig. 3 and 8; right support structure 100 of 32 has projections 42; Col. 4 Lines 58-59 "apertures 56, 60 receives projections 42"; Kilgore teaches the connectors which meets the structural limitations in the claims and performs the functions as recited such as being capable of being removably coupled, especially as coupling is taught, removable coupling is capable).
Regarding Claim 4, modified Kilgore teaches all the claimed limitations as discussed above in Claim 3.
Kilgore further teaches wherein the one or more left panel connectors, one or more complementary left panel connectors, one or right panel connectors, and one or more complementary right panel connectors are selected from a group consisting of snap fasteners, hook and eye connectors, and hook and loop connectors (Col. 5 Lines 9-12 "upper 22 could be secured to support assembly 30 by…variety of mechanical fasteners including…hook and loop fasteners").
Regarding Claim 7, modified Kilgore teaches all the claimed limitations as discussed above in Claim 1.

Regarding Claim 8, modified Kilgore teaches all the claimed limitations as discussed above in Claim 5.
Kilgore further teaches wherein the right support structure permanently coupled to the top surface of the base is integrally formed with one or more of the counter and the toe box (it is integral in that the elements recited and taught constitute one footwear).
Regarding Claim 9, modified Kilgore teaches all the claimed limitations as discussed above in Claim 1.
Kilgore further teaches wherein the left support structure permanently coupled to the top surface of the base is integrally formed with the counter and the toe box (it is integral in that the elements recited and taught constitute one footwear).
Regarding Claim 10, modified Kilgore teaches all the claimed limitations as discussed above in Claim 1.
Kilgore further teaches wherein the left support structure coupled to the top surface of the base is integrally formed with one or more of the counter and the toe box (it is integral in that the elements recited and taught constitute one footwear).
Regarding Claim 11, modified Kilgore teaches all the claimed limitations as discussed above in Claim 1.
Kilgore further teaches wherein the detachable left panel and the detachable right panel include a plurality of eyelets configured to receive shoe laces there through (see Figs. 1 and 3 for eyelets illustrated; Kilgore teaches the eyelets which meets the structural limitations in the claims and performs the functions as recited such as being capable of receiving shoe laces, especially as illustrated).
Regarding Claim 12, modified Kilgore teaches all the claimed limitations as discussed above in Claim 11.
Kilgore further teaches wherein the shoe laces are woven through the plurality of eyelets to connect the detachable left panel and the detachable right panel together (see Figs. 1 and 3).
Regarding Claim 13, modified Kilgore teaches all the claimed limitations as discussed above in Claim 1.
Kilgore at least suggests wherein the left support structure and the right support structure includes female connectors embedded within the respective support structure (see Fig. 8, where left/right support structures 98/100 of 32 have projections 42, which are male instead of female; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kilgore to have 98/100 to have apertures 60, 56 instead of projections 42 as it would be a simple reversal of parts without unexpected results; furthermore, there is a finite number of limited solutions, also without unexpected results, for arrangements of male/female connections between the elements of Kilgore).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kilgore to be reversed such as for aesthetics or design choice, especially as it is known in the art that a support structure can have male and/or female connectors, regardless of whether the left or right support structure, see extrinsic evidence McGowan USPN 3114982.
Regarding Claim 14, modified Kilgore teaches all the claimed limitations as discussed above in Claim 1.
Kilgore at least suggests wherein the detachable left panel and the detachable right panel includes male connectors embedded within the detachable left panel and the detachable right panel to detachably connect to the left and right support structure (see Fig. 8 where detachable left/right panels have female apertures 60/56 and left/right support structures 98/100 have male projections 42; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kilgore to be reversed such as for aesthetics or design choice, especially as it is known in the art that a support structure can have male and/or female connectors, regardless of whether the left or right support structure, see extrinsic evidence McGowan USPN 3114982.
Regarding Claim 15, modified Kilgore teaches all the claimed limitations as discussed above in Claim 1.
Kilgore at least suggests wherein the left support structure includes female connectors embedded within the left support structure and the right support structure includes male connectors embedded within the right support structure (see Fig. 8 where detachable left/right panels have female apertures 60/56 and left/right support structures 98/100 have male projections 42; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kilgore to have 98/100 to have apertures 60/56 instead of projections 42 as it would be a simple reversal of parts without unexpected results; furthermore, there is a finite number of limited solutions, also without unexpected results, for arrangements of male/female connections between the elements of Kilgore).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kilgore to be reversed such as for aesthetics or design choice, especially as it is known in the art that a support structure can have male and/or female connectors, regardless of whether the left or right support structure, see extrinsic evidence McGowan USPN 3114982.
Regarding Claim 16, modified Kilgore teaches all the claimed limitations as discussed above in Claim 15.
Kilgore at least suggests wherein the detachable left panel includes male connectors embedded within the detachable left panel, and wherein the left support structure includes female connectors embedded within the left support structure (see aforementioned rejection in Claim 15),
the detachable right panel includes female connectors embedded within the detachable right panel, and wherein the right support structure includes male connectors embedded within the right support structure (see Fig. 8, where detachable right panel has female apertures 56 and right support structure 100 of 32 has projections 42),
and both the left and right detachable panels are configured to detachably connect to the left and right support structure, respectively (see Figs. 3 and 8 for apertures/projections coupling; Col. 4 Lines 58-59 "apertures 56, 60 receives projections 42").
As such, Kilgore teaches all of the elements of the instant invention as discussed in detail above except providing that the left support structure specifically has female connectors corresponding to left panels having male connectors in the context of also having right support structure having male connectors corresponding to right panels having female connectors.  Although Kilgore does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified the left support structure to have female connectors while keeping the right support structure to have male connectors. Such modification would be considered a mere choice of a commonly used design, in the footwear art, to make connectors on support structures be male or female on the basis of its suitability for the intended use. In other words, the use of male or female connectors on a left or right support structure would have been an "obvious to try" approach because of the limited number of arrangements and that the use of such a well-known design for a footwear is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. 
Regarding Claim 17, modified Kilgore teaches all the claimed limitations as discussed above in Claim 16.
Kilgore further teaches wherein the detachable left panel and the detachable right panel are configured to connect to each other (see Figs. 1 and 3 for illustrated eyelets; Kilgore teaches eyelets which meets the structural limitations in the claims and performs the functions as recited such as being capable of  connecting the panels together).
Regarding Claim 19, modified Kilgore teaches all the claimed limitations as discussed above in Claim 1.
Kilgore further teaches wherein the toe box, heel portion, counter, and the detachable left and right panels are made from different materials on the outer surface thereof (Kilgore teaches that a plastic counter and leather left/right panels which are different materials and therefore meet the recitation; for counter-- Col. 5 Lines 20-26 "outer portion 34...may be formed of any suitable material, especially a material that provides support, impact resistance, and aesthetics...exemplary materials for outer portion 34 include thermoplastic polyurethane having a higher modulus than that of the inner counter, polyester elastomers, and nylon"; Col. 5 Lines 16-19 "inner portion 32 ...may be formed of...thermoplastic polyurethane, thermoplastic rubber, or polyester elastomers"; for left/right panels-- Col. 3 Lines 44-45 "upper 22 may be formed of leather, synthetic materials, or a combination thereof").
Regarding Claim 20, modified Kilgore teaches all the claimed limitations as discussed above in Claim 1.
Modified Kilgore seems to teach wherein the toe box, heel portion, counter, and the detachable left and right panels have a same pattern on the outer surface thereof (where toe box is taught by 
Even if the structures were of varying patterns, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Kilgore by making elements of the footwear of the same pattern. Such modification would be considered a mere choice of a commonly used design, in the footwear art, to make elements of the footwear of the same pattern on the basis of its suitability for the intended use. In other words, the use of the same pattern on various elements of the footwear would have been an "obvious to try" approach because the use of such a well-known design for a footwear is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially as the elements recited in Kilgore and Borel are capable of color and/or logo designs and therefore are capable of being of the same pattern.
Furthermore, a change in aesthetic (ornamental) design generally will not support patentability.  In re Seid, 73 USPQ 431.
Regarding Claim 22, modified Kilgore teaches all the claimed limitations as discussed above in Claim 1.
Kilgore further teaches wherein the counter comprises longitudinal slots from a substantially top portion of the counter to a substantially bottom portion of the counter wherein the slots are situated on both a left and right side of the counter (see aforementioned rejection Claim 1 and Fig. 8).
Regarding Claim 23, modified Kilgore teaches all the claimed limitations as discussed above in Claim 22.
Kilgore further teaches wherein the detachable left panel is configured to slide a portion of the 
Regarding Claim 36, modified Kilgore teaches all the claimed limitations as discussed above in Claim 1.
Baucom at least suggests wherein neither of the detachable right panel or the detachable left panel cover the toe portion (see Figs. 1, 2, 4, and 5; Col. 3 Lines 36, 47-48 “article of footwear 102 includes upper 102…upper 102 may include toe portion 113”; Col. 4 Lines 9-10, 13-14 “lateral side portion 107 may be bounded by…toe portion 113…medial side portion 106 may be bounded by…toe portion 113”; Col. 4 Lines 48-50 “lateral insert 157 and a medial insert may adjust properties of lateral side portion 107 and medial side portion 106, respectively”; as the inserts affect properties of the portions and the portions are bounded by the toe portion, the panels do not cover the toe portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kilgore to not cover the toe portion as at least suggested in Baucom in order to provide a different aesthetic appeal (Col. 4 Lines 36-40), especially as Kilgore also takes aesthetics into consideration (Col. 5 Line 22; Col. 6 Line 26; Col. 6 Line 66).

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilgore (USPN 7204043) in view of Borel et al (US Publication 2016/0213096), herein Borel, and Baucom et al (USPN 8950087), herein Baucom, as applied to Claim(s) 1-4, 7-17, 19, 20, 22, 23, and 36 above, further in view of Watters et al (USPN 8413351), herein Watters.
Regarding Claim 5, modified Kilgore teaches all the claimed limitations as discussed above in Claim 2.
Kilgore does not explicitly teach wherein the one or more left panel connectors of the detachable left panel includes a left slider to insert into a left channel,
wherein the channel is permanently coupled to the base left side.

Watters seems to teach wherein the one or more left panel connectors of the detachable left panel includes a left slider to insert into a left channel (see annotated Fig. 8 below; Col. 2 Lines 46-52 "notches 160 are disposed in the back 102 of the base shoe 110 and tabs 162 are disposed on the back edge 127 of the first side 121 of the skin 120 (or on the back edge 128 of the second side 122 of the skin 120") wherein the seam notches 160 are adapted to receive the tabs 162...the tabs 162 may help further secures the skin 120 in place on the base shoe 110"; although what is annotated is the right side of the shoe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same would apply to the left side of the shoe; it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the connection mechanism described for the back of the shoe would also apply to that as illustrated and annotated in Fig. 8),

    PNG
    media_image1.png
    447
    485
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kilgore’s upper with Watters’ slider and Kilgore’s base with Watters’ channel in order to better secure the upper relative to the base (Col. 2 Lines 51-52).  
Regarding Claim 6, modified Kilgore teaches all the claimed limitations as discussed above in Claim 3.
Kilgore does not explicitly teach wherein the one or more right panel connectors of the detachable right panel includes a right slider to insert into a right channel,
wherein the right channel is permanently coupled to the base right side.
Watters seems to teach wherein the one or more right panel connectors of the detachable right panel includes a right slider to insert into a right channel (see annotated Fig. 8 below; Col. 2 Lines 46-52 "notches 160 are disposed in the back 102 of the base shoe 110 and tabs 162 are disposed on the back edge 127 of the first side 121 of the skin 120 (or on the back edge 128 of the second side 122 of the skin 120") wherein the seam notches 160 are adapted to receive the tabs 162...the tabs 162 may help further secures the skin 120 in place on the base shoe 110"; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the connection mechanism described for the back of the shoe would also apply to that as illustrated and annotated in Fig. 8),

    PNG
    media_image1.png
    447
    485
    media_image1.png
    Greyscale

wherein the right channel is permanently coupled to the base right side (see Fig. 8, where the channel is within the base).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kilgore’s upper with Watters’ slider and Kilgore’s base with Watters’ channel in order to better secure the upper relative to the base (Col. 2 Lines 51-52).  

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilgore (USPN 7204043) in view of Borel et al (US Publication 2016/0213096), herein Borel, and Baucom et al (USPN 8950087), herein Baucom, as applied to Claim(s) 1-4, 7-17, 19, 20, 22, 23, and 36 above, further in view of Bruce (US Publication 2005/0268496).
Regarding Claim 18, modified Kilgore teaches all the claimed limitations as discussed above in Claim 1.
Kilgore teaches wherein the counter and the detachable left and right panels are of the same material on the outer surface thereof (where the same material is synthetic material, such as plastic or polyurethane (PU) or thermoplastic urethane (TPU); as for counter--Kilgore teaches known synthetic materials in TPU and plastic in Col. 5 Lines 20-26 "outer portion 34...may be formed of any suitable material, especially a material that provides support, impact resistance, and aesthetics...exemplary 
Modified Kilgore also teaches wherein the toe box is of a same material as the toe box and counter on the outer surface thereof (where same material is synthetic material, such as plastic or PU or TPU; as for toe box-- Kilgore modified by Borel teaches a toe box of synthetic material in [0078] "toe cap 39...is made of a synthetic material, such as polyurethane, polyamide, or any equivalent material").

Kilgore at least suggests wherein the heel portion is of a same material as the toe box, counter, and the detachable left and right panels on the outer surface thereof (where same material is of synthetic material, such as plastic or PU or TPU; as for heel portion-- Kilgore teaches Col. 3 Lines 52-54, 57-60 "midsole…functions as the primary shock-attenuating and energy-absorbing component…outsole 28…from a durable, wear resistant material…suitable materials for…midsole 26 and outsole 28 will become readily apparent to those skilled in the art").
As such, modified Kilgore teaches all of the elements of the instant invention as discussed in detail above except providing that the heel portion is of synthetic material so that the structures recited have a same material.  Although Kilgore does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Kilgore by making its heel portion of synthetic material. Such modification would be considered a mere choice of a commonly used material, in the footwear art, to make a heel portion of synthetic material on the basis of its suitability for the intended use. In other words, the use of synthetic material would have been an "obvious to try" approach because the use of such a well-known material 

Nevertheless, Bruce teaches synthetic material for a heel portion wherein the heel portion is of a same material as the toe box, counter, and the detachable left and right panels on the outer surface thereof as taught by Kilgore and modified Kilgore above (where same material is of synthetic material, such as plastic or PU or TPU; [0030] "sole 11…may be constructed from conventional shoe materials including leather, canvas, rubber, plastic, and other synthetic materials").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kilgore’s heel portion, if necessary, to be of the synthetic material as taught by Bruce for its properties, as it is known in the art that synthetic materials, such as TPU or other plastics, are wear resistant (see extrinsic evidence Burch USPN 10786044), and Kilgore intends to have a wear resistant heel portion (Col. 3 Lines 52-54, 57-60).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilgore (USPN 7204043) in view of Borel et al (US Publication 2016/0213096), herein Borel, and Baucom et al (USPN 8950087), herein Baucom, as applied to Claim(s) 1-4, 7-17, 19, 20, 22, 23, and 36 above, further in view of Cone (US Publication 2016/0143386).
Regarding Claim 21, modified Kilgore teaches all the claimed limitations as discussed above in Claim 1.
Modified Kilgore does not explicitly teach wherein toe box, heel portion, counter, and the detachable left and right panels have different patterns on the outer surface thereof (both Kilgore and Borel seem to teach same patterns, see rejection of Claim 20 above).


As such, modified Kilgore teaches all of the elements of the instant invention as discussed in detail above except providing that the pattern of one of the structures recited is a different pattern as that on the rest of the structures recited.  Although Kilgore does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Kilgore by making elements of the footwear of different patterns. Such modification would be considered a mere choice of a commonly used design, in the footwear art, to make elements of the footwear of varying patterns on the basis of its suitability for the intended use. In other words, the use of varying patterns on various elements of the footwear would have been an "obvious to try" approach because the use of such a well-known design for a footwear is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially as the elements recited in Kilgore and Cone are all capable of color and/or logo designs and therefore are capable of being of different patterns.
Furthermore, a change in aesthetic (ornamental) design generally will not support patentability.  In re Seid, 73 USPQ 431.
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kilgore with the pattern of Cone such as to promote a brand ([0056]).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US Publication 2017/0224047) in view of Baucom (USPN 8950087).
Regarding Claim 24, Walker teaches a detachable footwear apparatus (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1, 2, and 13 for midfoot panel 14 as apparatus; [0036] "shoe 10 comprising an upper 11…an interchangeable shoe panel which is depicted here by…midfoot panel 14" [0041] "midfoot panel hook and loop closure panels 21 are...located on the underside of the midfoot panel 14"), comprising:
a first panel configured to cover a left support structure of a user's footwear having one or more connection mechanisms (see annotated Fig. 13 below for first panel; [0037] "first end 15 and a second end 16 of the midfoot panel 14"; [0041] "midfoot panel hook and loop closure panels 21 are...located on the underside of the midfoot panel 14"; Walker teaches the first panel having connections which meets the structural limitations in the claims and performs the functions as recited such as being capable of  covering a left support structure, especially in light of [0039] "vamp hook and loop closure panel 22...of the shoe 10 which is configured to mate with one or more midfoot panel hook and loop closure panels 21 located on an underside of the midfoot panel 14", where the left support structure is the left side of upper 11);
a second panel configured to cover a right support structure of the user's footwear having one or more connection mechanisms (see annotated Fig. 13 below for second panel; [0037] "first end 15 and a second end 16 of the midfoot panel 14"; [0041] "midfoot panel hook and loop closure panels 21 are...located on the underside of the midfoot panel 14"; Walker teaches the second panel having connections which meets the structural limitations in the claims and performs the functions as recited such as being capable of  covering a right support structure, especially in light of [0039] "vamp hook and loop closure panel 22...of the shoe 10 which is configured to mate with one or more midfoot panel hook 

    PNG
    media_image2.png
    322
    603
    media_image2.png
    Greyscale
 
a shoelace to couple the first and second panel together (see Fig. 13 for left and right side of midfoot panel 14 coupled together; [0041] "midfoot panel 14 comprising a plurality of eyelets 30 and a lace 31").
Even though Fig. 13 is not explicitly tied back to Fig. 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the midfoot panel in Fig. 13 still applies to Fig. 1 and its recitations ([0023]).

Walker does not explicitly teach wherein the first panel is entirely separate and distinct from the second panel (see previously annotated Fig. 13 above where portions of the first and second panel are separate and distinct from one another).

Baucom teaches wherein the detachable right panel is entirely separate and distinct from the detachable left panel (see Figs. 1, 2, 4, 5; Col. 3 Lines 23-24 “Figs. 1 and 2 illustrate an exemplary embodiment of article of footwear 100”; Col. 4 Lines 43-44 “article 100 may be associated with insert system 150.  Insert system 150 may include lateral insert 157…insert system 150 may also include a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker to be of two entirely separate and distinct panels as suggested in Baucom in order to adjust properties of either side respectively (Col. 4 Lines 48-50) and/or for adjusting the aesthetics of either side respectively (Col. 4 Lines 36-40), especially as Walker is also in the art of aesthetics ([0006]).	

Response to Arguments
Applicant’s arguments with respect to claims 1-24, 36 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	
Nevertheless, for clarification--contrary to applicant’s remarks presented 1/26/21 page 10, examiner did not agree during the interview that “amending claim 1 as presented herein would overcome the current rejection of Claim 1,” especially as the presented language had not yet been specifically presented during the interview.  Furthermore, no agreement was reached as to allowable subject matter.  Examiner merely recommended amending in the direction of the counter slots, see examiner interview summary 11/12/2020.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Tsou et al (US Publication 2002/0083617), Park et al (US Publication 2012/0167419), Edwards (USPN 4342159) directed to toe box; Euresti et al (US Publication 2014/0053431), Brauer et al (USPN 2018510), Condie (USPN 7802381) directed to detachable panels; Hill (USPN 2109884) directed to separate toe box and panels; Unsted . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732     

/SHARON M PRANGE/Primary Examiner, Art Unit 3732